Citation Nr: 1720404	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi
	


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2008.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to January 1972, including service in the Republic of Vietnam from March 1971 to January 1972; his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

An April 2011 rating decision, in part, granted TDIU, effective May 25, 2010.  In September 2011 and October 2012, the Board, in part, remanded the matter of entitlement to TDIU for the period from June 20, 2008 through May 24, 2010.  A June 2016 rating decision granted an earlier effective date of TDIU, effective June 20, 2008.  The Veteran has continued to express disagreement with the effective date assigned, and the matter has been characterized accordingly.  


FINDING OF FACT

Effective February 2, 2007, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSION OF LAW

Effective February 2, 2007, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Prior to June 20, 2008, the Veteran's service-connected disabilities are PTSD, rated 50 percent, diabetes mellitus type 2, rated 10 percent, and hepatitis C, rated 10 percent, for a combined 60 percent rating.  Further, because his PTSD and hepatitis C were incurred in action, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a)(4) effective from July 13, 2006.  See September 2006 rating decision (awarding service connection for PTSD); January 2008 rating decision (awarding service connection for hepatitis C).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working for an asphalt company, as a carpenter, in a carpet factory, and as a maintenance mechanic.  See April 2006 VA treatment record.  His educational background includes a high school degree.  See August 2006 VA PTSD examination.  The evidence shows that the Veteran was last employed in February 2007.  See May 2007 VA Form 21-4192 from the Solae Corporation, LLC (noting the Veteran was employed as a maintenance specialist since November 1998).  

The evidence includes VA treatment records showing the Veteran began antiviral therapy for his hepatitis C from August 2007 through September 2008.  The evidence also includes an August 2007 VA treatment record noting the Veteran's complaint of fatigue.  An October 2007 VA treatment record also noted the Veteran's complaint of fatigue, and that he was not able to work, noted to be the expected result of his condition.  A November 2007 VA treatment record noted that the Veteran experienced significant side effects with his antiviral therapy for his hepatitis C including fatigue and nausea.  

On October 2011 VA examination, the Veteran's hepatitis C symptoms were noted to include daily fatigue, malaise, and arthralgia.  It was opined that it was less likely that he can perform jobs requiring strenuous physical exertion due to hepatitis C in view of his fatigue and malaise.  It was also opined that it was less likely the Veteran can maintain gainful employment due to additional side effects and frequent doctor visits.  It was indicated that the Veteran received treatment for his hepatitis C from August 2007 through July 2008 and the Veteran reported he was unable to work.  The examiner opined that it was less likely that the Veteran was able to work from June 2008 through May 2010.  

On July 2014 VA examination, it was opined that it was less likely that the Veteran can perform jobs requiring strenuous physical exertion due to his hepatitis C in view of his fatigue and malaise.  The examiner found that while the Veteran was undergoing treatment, it was less likely that he can maintain gainful employment due to additional medication side effects and frequent doctor visits.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment effective from February 2, 2007.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment effective from February 2, 2007.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's employment history has consistently involved substantial physical labor.  Both the October 2011 and the July 2014 VA examiners opined that it was less likely that the Veteran can perform jobs requiring strenuous physical exertion due to his hepatitis C in view of his fatigue and malaise, and that it was less likely that he can maintain gainful employment while undergoing treatment (from August 2007 through July 2008).  The Board also finds significant that VA treatment records note the Veteran's hepatitis C includes symptoms of fatigue and malaise and he was unable to work due to his condition, and at the April 2008 Decision Review Officer hearing the Veteran testified that he was experiencing fatigue while employed.  In combination with August 2006 VA PTSD examination and VA treatment records prior to June 20, 2008, showing trouble concentrating, feelings of depression with decreased functional ability, and other psychiatric symptomatology, resolving reasonable doubt in the Veteran's favor, effective from February 2, 2007, the Board finds that the evidence shows he is entitled to an award of TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  To the extent the evidence shows that the Veteran was gainfully employed prior to February 2, 2007, there is no need for the Board to consider entitlement to TDIU prior to that date.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to TDIU is granted effective from February 2, 2007.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


